     Case 1:15-cv-07045-RMB-RWL Document 177 Filed 04/13/21 Page 1 of 2

                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                   BOSTON REGIONAL OFFICE
                                  33 ARCH STREET, 24th FLOOR
                               BOSTON, MASSACHUSETTS 02110-1424
                                    TELEPHONE: (617) 573-8900
                                    FACSIMILE: (617) 573-4590

                                                      April 13, 2021

FILED VIA ECF

Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Courtroom 18D
New York, NY 10007-1312

       Re:     SEC v. Shapiro, et al., 15-cv-07045-RMB

Dear Judge Lehrburger:

       The parties write to provide a status update on the criminal and civil cases against
defendant Michael Gramins (“Gramins”), as required by this Court’s Order (ECF No. 176).

         In a status letter to the Court, dated February 12, 2021, the parties advised the Court that
district court proceedings in the criminal case were substantially complete. On March 15, the
United States Attorney’s Office for the District of Connecticut (the “USAO”) filed a motion for
restitution, seeking payment of ~$1.2 million from Gramins in connection with the criminal case.
Gramins’ counsel filed an opposition on April 5, 2021, and the deadline for the USAO’s reply
papers is April 19, 2021.

         As of today’s date, the parties do not know when or whether Judge Chatigny will
schedule a hearing on the USAO’s motion, and/or issue a restitution order as to Gramins. While
the parties have discussed possible resolution of this matter, such discussions are unlikely to be
fruitful until these matters are further clarified. The parties do anticipate having further clarity
on the timing of the next events in the criminal case within the next 30 days, which would inform
both the parties’ discussions and the timing of discovery as to the civil case against Gramins
should the Court lift the stay. Accordingly, the parties seek an additional 30 days to continue
discussions. Within 30 days, the parties will either file a status report, or request a conference
with the Court to discuss next steps.

       The parties do not believe that a settlement conference would be fruitful at this time.

       Thank you for your consideration of the parties’ request.
     Case 1:15-cv-07045-RMB-RWL Document 177 Filed 04/13/21 Page 2 of 2

                                               Sincerely,



                                               Rua M. Kelly
                                               Senior Trial Counsel

Cc: Marc L. Mukasey, Esq. and Robert S. Frenchman (counsel for Michael Gramins)
